Case: 15-40043      Document: 00513156615         Page: 1    Date Filed: 08/17/2015




                          REVISED August 17, 2015

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                    FILED
                                                                                August 14, 2015
                                    No. 15-40043
                                  Summary Calendar                               Lyle W. Cayce
                                                                                      Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

OSCAR RODRIGUEZ-ALBIR, also known as Oscar Rodriguez-Elvir,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 5:11-CR-222-1


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Oscar Rodriguez-Albir appeals the district court’s reimposition of a $100
special assessment after the court revoked his supervised release. A review of
the revocation hearing transcript reveals that the district court made no
findings as to whether Rodriguez-Albir satisfied the special assessment
imposed at his original sentencing and did not orally reimpose the special

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40043   Document: 00513156615    Page: 2   Date Filed: 08/17/2015


                               No. 15-40043

assessment. Thus, as the Government concedes, there is a conflict between the
oral pronouncement and the written judgment, and the oral pronouncement
controls. See United States v. Martinez, 250 F.3d 941, 942 (5th Cir. 2001).
Accordingly, we VACATE IN PART and REMAND for the district court to
delete the reimposition of the $100 special assessment from the written
judgment. See 28 U.S.C. § 2106.




                                     2